DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Timothy Lohse (Reg. No. 35,255) on March 1, 2021.
This examiner’s amendment replaces claims 1, 5, 9 and 16 with the following.

--1. (Currently Amended) A positioning electronic device comprising: 
	
	a projector for projecting a structured light pattern on a reflective surface; 

	an image sensor for detecting all or part of one or more reflected structured light patterns projected using a projector of a second positioning electronic device; 

	a communications transceiver for transmitting and receiving communication signals to one or more other positioning electronic devices; 

	a distance detector for detecting the distance from the electronic device to the reflecting surface; and 

	a control logic processor for determining a relative position of the positioning electronic device relative to the second positioning electronic device using the detected reflected structured light patterns and the distance detected by the distance detector[[;]], and communicating the relative position using the communications transceiver[[.]];

	wherein the structured light pattern is a pattern known to the receiving device and wherein the control logic processor calculates the relative position using the expected appearance of the reflected structured light pattern and the actual appearance from the image sensor.--


--5. (Cancelled) 


--9. (Currently Amended) A method of determining a relative position of a first device and a second device, the method comprising 
projecting a first structured light pattern on a reflective surface from the first device; 
detecting a portion of the first structured light pattern using an image sensor of the second device; 
detecting a distance from the electronic device to the reflective surface with a distance detector; 
determining the relative position of the first device and the second device based on the portion of the first structured light pattern detected by the second device and the distance detected by the distance detector; and 
communicating the relative position from the second device to the first device[[.]];
wherein the structured light pattern is a pattern known to the receiving device and wherein determining the relative position uses the expected appearance of the reflected structured light pattern and the actual appearance from the image sensor.--

--16. (Cancelled) 



Allowable Subject Matter
4.	Claims 1, 3-4, 6-10, 12-15 and 17 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1, 3-4 and 6-8 is the inclusion of the limitation that: wherein the structured light pattern is a pattern known to the receiving device and wherein the control logic processor calculates the relative position using the expected appearance of the reflected structured light pattern and the actual appearance from the image sensor. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 9-10, 12-15 and 17 is the inclusion of the limitation that: wherein the structured light pattern is a pattern known to the receiving device and wherein determining the relative position uses the expected appearance of the reflected structured light pattern and the actual appearance from the image sensor. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864